USCA11 Case: 20-12218    Date Filed: 04/23/2021    Page: 1 of 3



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12218
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:11-cr-20349-UU-1


UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                  versus

FERNANDO VICENTE MARULANDA TRUJILLO,
a.k.a. Marulo,

                                                          Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 23, 2021)

Before WILSON, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12218        Date Filed: 04/23/2021    Page: 2 of 3



      Fernando Vicente Marulanda Trujillo was a federal prisoner serving a

sentence of 210 months for conspiring to import cocaine into the United States. In

April 2020, when he was 68 years old, Marulanda Trujillo filed a motion for

compassionate release under the First Step Act, see 18 U.S.C. § 3582(c)(1)(A)(i),

based on the COVID-19 pandemic and his deteriorating physical health due to severe

heart disease. The district court denied that motion, finding that it could not “justify

from a public safety or public policy perspective releasing an international narcotics

trafficker six years early,” and noting that the Federal Bureau of Prisons had taken

measures in response to the pandemic. Marulanda Trujillo appealed, and the

government moved for summary affirmance.

      However, on March 26, 2021, while this appeal was pending, Marulanda

Trujillo’s counsel filed a notice with this Court stating that Marulanda Trujillo

“passed away on March 25, 2021, after a long battle with COVID-19.” Counsel

suggests that this proceeding is now moot. We are sorry to hear of Trujillo’s death.

But we must agree that his case is now moot.

      “A case on appeal becomes moot, and ceases to be a case or controversy, when

it no longer presents a live controversy with respect to which the court can give

meaningful relief.” United States v. Al-Arian, 514 F.3d 1184, 1189 (11th Cir. 2008)

(quotation marks omitted).




                                           2
          USCA11 Case: 20-12218     Date Filed: 04/23/2021   Page: 3 of 3



      This appeal is now moot because we cannot give meaningful relief to

Marulanda Trujillo—such as release from prison or remand for additional

consideration of his request for compassionate release—following his death. See id.

We therefore dismiss the appeal as moot.

      DISMISSED.




                                           3